         Case 1:21-cv-02380-AJN Document 21 Filed 08/05/21 Page 1 of 1


                                                                                               8/5/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Doncouse,

                       Plaintiff,
                                                                             21-cv-02380 (AJN)
               –v–
                                                                                  ORDER
 Birkenstock, USA, LP,

                       Defendants.



ALISON J. NATHAN, District Judge:

      The Court determines that a conference is unnecessary and will enter the parties’ case

management plan without a conference.



      SO ORDERED.

 Dated: August 5, 2021
        New York, New York                     ____________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge




                                              1
